Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 1 of 27 Page ID #:8653
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 2 of 27 Page ID #:8654
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 3 of 27 Page ID #:8655
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 4 of 27 Page ID #:8656
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 5 of 27 Page ID #:8657
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 6 of 27 Page ID #:8658
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 7 of 27 Page ID #:8659
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 8 of 27 Page ID #:8660
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 9 of 27 Page ID #:8661
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 10 of 27 Page ID
                                 #:8662
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 11 of 27 Page ID
                                 #:8663
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 12 of 27 Page ID
                                 #:8664
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 13 of 27 Page ID
                                 #:8665
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 14 of 27 Page ID
                                 #:8666
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 15 of 27 Page ID
                                 #:8667
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 16 of 27 Page ID
                                 #:8668
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 17 of 27 Page ID
                                 #:8669
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 18 of 27 Page ID
                                 #:8670
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 19 of 27 Page ID
                                 #:8671
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 20 of 27 Page ID
                                 #:8672
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 21 of 27 Page ID
                                 #:8673
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 22 of 27 Page ID
                                 #:8674
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 23 of 27 Page ID
                                 #:8675
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 24 of 27 Page ID
                                 #:8676
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 25 of 27 Page ID
                                 #:8677
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 26 of 27 Page ID
                                 #:8678
Case 2:16-cv-06603-PSG-PLA Document 237 Filed 12/02/19 Page 27 of 27 Page ID
                                 #:8679
